UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 02-4716
OMAR GREGGS, a/k/a Leon Griffin,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
      for the Southern District of West Virginia, at Beckley.
               Charles H. Haden II, District Judge.
                            (CR-02-26)

                   Submitted: February 26, 2003

                      Decided: March 17, 2003

  Before LUTTIG, WILLIAMS, and TRAXLER, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Mary Lou Newberger, Federal Public Defender, David R. Bungard,
Assistant Federal Public Defender, Charleston, West Virginia, for
Appellant. Kasey Warner, United States Attorney, John L. File, Assis-
tant United States Attorney, Charleston, West Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                       UNITED STATES v. GREGGS
                               OPINION

PER CURIAM:

   Omar Greggs appeals his conviction and sentence for aiding and
abetting the distribution of more than fifty grams of cocaine base. On
appeal, Greggs argued that the district court erred in refusing to
accept his guilty plea, denying his motion for acquittal, and refusing
to grant a sentence reduction for acceptance of responsibility under
U.S. Sentencing Guidelines Manual § 3E1.1 (2002). Finding no error,
we affirm.

   Although Greggs had a right to plead guilty, the district court did
not have to accept his guilty plea. See North Carolina v. Alford, 400
U.S. 25, 38 n.11 (1970) ("A criminal defendant does not have an
absolute right under the Constitution to have his guilty plea accepted
by the court."). Furthermore, the district court may "reject a plea in
[the] exercise of sound judicial discretion." Santobello v. New York,
404 U.S. 257, 262 (1971). This court will overturn a district court’s
application of its discretion if the court’s decision, "considering the
law and the facts, was arbitrary or capricious." United States v.
Mason, 52 F.3d 1286, 1289 (4th Cir. 1995). This court cannot substi-
tute its judgment for the district court’s judgment. Id.

   Here, the district court rejected Greggs’ guilty plea because it was
not satisfied that a factual basis existed for the plea. Under Rule 11(f),
"[n]otwithstanding the acceptance of a plea of guilty, the court should
not enter a judgment upon such plea without making such inquiry as
shall satisfy it that there is a factual basis for the plea." Fed. R. Crim.
P. 11(f). The court must ensure "‘that the conduct which the defen-
dant admits constitutes the offense charged in the indictment or infor-
mation or an offense included therein to which the defendant has
pleaded guilty.’" McCarthy v. United States, 394 U.S. 459, 467
(1969) (citing Advisory Committee Notes for Rule 11). In essence,
Rule 11(f) "ensures that the court make clear exactly what a defendant
admits to, and whether those admissions are factually sufficient to
constitute the alleged crime." United States v. DeFusco, 949 F.2d 114,
120 (4th Cir. 1991). We conclude that the court did not abuse its wide
discretion in determining whether a factual basis existed for the plea.
                       UNITED STATES v. GREGGS                         3
   Greggs next argues that the district court should have granted his
post-trial motion for judgment of acquittal because Jermaine Cald-
well’s testimony contained inconsistencies, and was not substantiated
by other witnesses. This court reviews the denial of a motion for judg-
ment of acquittal for whether, when viewed most favorably to the
Government, there is sufficient evidence to sustain a conviction on
the charge in question. United States v. Butler, 211 F.3d 826, 829 (4th
Cir. 2000); United States v. Darby, 37 F.3d 1059, 1062 (4th Cir.
1994); see also Glasser v. United States, 315 U.S. 60, 80 (1942) ("It
is not for us to weigh the evidence or determine the credibility of wit-
nesses. The verdict of the jury must be sustained if there is substantial
evidence, taking the view most favorable to the Government, to sup-
port it.").

   We conclude that, taking into consideration that the credibility of
witnesses at trial may not be reviewed on appeal, the evidence was
sufficient to sustain a conviction for aiding and abetting. Caldwell’s
testimony at trial established that Greggs intentionally provided Cald-
well with the cocaine base used in the sale. The Government proved
that Caldwell sold approximately 76.5 grams of cocaine base to confi-
dential informant Gill. The Government also demonstrated through
the testimony of Johnson and Caldwell that Greggs arranged the
transportation for Caldwell’s trip from Ohio to Beckley. We therefore
find no error in the district court’s decision denying the motion for
judgment of acquittal.

   Finally, Greggs contends that the district court erred in refusing to
grant him a sentence reduction for acceptance of responsibility under
USSG § 3E1.1. The district court’s determination that the defendant
has not accepted responsibility for his criminal conduct is a factual
finding reviewed for clear error. See United States v. Ruhe, 191 F.3d
376, 388 (4th Cir. 1999). Because the sentencing court "is in a unique
position to evaluate a defendant’s acceptance of responsibility," the
guidelines specifically provide that the court’s determination "is enti-
tled to great deference on review." USSG § 3E1.1, comment. (n.5).

   One factor the court must consider is whether the defendant "truth-
fully admit(s) the conduct comprising the offenses of conviction."
USSG § 3E1.1, (n.1(a)). The Application Notes further state that "this
adjustment is not intended to apply to a defendant who puts the gov-
4                        UNITED STATES v. GREGGS
ernment to its burden of proof at trial by denying the essential factual
elements of guilt, is convicted, and only then admits guilt and
expresses remorse." § 3E1.1, comment. (n.2).

   We conclude that because Greggs would not admit the conduct that
made up the elements of the offense at the guilty plea hearing and
therefore required the court to order a trial and the Government to
prove its case at trial, that the district court did not clearly err in refus-
ing to grant a reduction for acceptance of responsibility.

   We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.

                                                                AFFIRMED